IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0062
                            Filed February 17, 2021


MARCIA NEMMERS,
    Plaintiff-Appellant,

vs.

CITY OF SPENCER, IOWA,
      Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clay County, Nancy L. Whittenburg,

Judge.



      Marcia Nemmers appeals the dismissal of her claim of wrongful discharge

in violation of public policy. AFFIRMED.



      Michael Heilman of Brick Gentry, P.C., West Des Moines, for appellant.

      Hugh J. Cain, Brent L. Hinders, and Daniel J. Johnston, Des Moines, for

appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


AHLERS, Judge.

        Marcia Nemmers filed a petition claiming the City of Spencer (City)

wrongfully discharged her in violation of public policy. In Nemmers’s petition, she

asserted she reported the City discriminated against her based on age on April 22,

2016.    The City then terminated Nemmers’s employment with the City on

November 6, 2017. The City filed a motion to dismiss, asserting Iowa Code

chapter 216 (2017), the Iowa Civil Rights Act (ICRA), preempted Nemmers’s

wrongful-discharge claim. The district court agreed with the City and dismissed

Nemmers’s petition. Nemmers appeals.

        “We review district court rulings on motions to dismiss for failure to state a

claim upon which any relief may be granted for correction of errors at law.” Young

v. HealthPort Techs., Inc., 877 N.W.2d 124, 127 (Iowa 2016). “We will sustain a

motion to dismiss only if the petition on its face shows no right of recovery under

any state of facts.” Tate v. Derifield, 510 N.W.2d 885, 888 (Iowa 1994).

        The ICRA “preempts an employee’s claim that the discharge was in

violation of public policy when the claim is premised on discriminatory acts.”

Borschel v. City of Perry, 512 N.W.2d 565, 567–68 (Iowa 1994); see also Ferguson

v. Exide Techs., Inc., 936 N.W.2d 429, 435 (Iowa 2019) (“[W]hen a civil cause of

action is provided by the legislature in the same statute that creates the public

policy to be enforced, the civil cause of action is the exclusive remedy for violation

of that statute.”).   Under this precedent, the ICRA would clearly preempt a

wrongful-discharge claim based on age discrimination.              See Iowa Code

§ 216.5(1)(a) (defining discriminatory acts to include discharging an employee on

the basis of age); id. §§ 216.15–.17 (setting forth the procedure for pursuing a
                                          3


cause of action under the ICRA). Nevertheless, Nemmers maintains her wrongful-

discharge claim is viable because it is based on her reporting age discrimination,

not that she was actually discriminated against on the basis of age. Her argument

overlooks the fact that discharging an employee for reporting a discriminatory

practice is itself a discriminatory practice under the ICRA. See id. § 216.11(2)

(defining discriminatory practice to include retaliating against a person “because

such person has lawfully opposed any practice forbidden under this chapter, obeys

the provisions of this chapter, or has filed a complaint, testified, or assisted in any

proceeding under this chapter”); see also Hawkins v. Grinnell Reg’l Med. Ctr., 929

N.W.2d 261, 269 (Iowa 2019) (“Iowa Code section 216.6(1)(a) forbids

discriminatory employment practices based on a protected characteristic, while

section 216.11(2) forbids discriminatory and retaliatory employment practices

because the employee engaged in a protected activity.”).

       The ICRA provides the exclusive remedy for Nemmers’s claim the City

discharged her for reporting age discrimination. Therefore, we affirm the dismissal

of her claim of wrongful discharge in violation of public policy.

       AFFIRMED.